Citation Nr: 1631318	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for pharyngitis.

3.  Entitlement to service connection for a Eustachian tube dysfunction.

4.  Entitlement to service connection for a right foot disability.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to July 2009.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, as part of the VA Pre-Discharge
Program or Joint VA/Department of Defense Disability Evaluation System (DES)
Program.  The purpose of this program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. 

This matter was remanded by the Board in November 2015 for additional development.  This included a claim for entitlement to service connection for a psychiatric disorder, to include alcohol dependence, depression, and sleep disturbance.  In February 2016, the RO granted service connection for alcohol use disorder with dysphoric mood and insomnia.  This represents a full grant of the benefit sought and, as such, the claim is no longer before the Board.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, right foot peroneal tendonitis had its onset during active service.

2.  The Veteran does not have a hearing loss for VA compensation purposes.

3.  The Veteran does not have a chronic Eustachian tube disability.

4.  Disability exhibited by chronic pharyngitis did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for right foot peroneal tendonitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

2.  The criteria for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2015).

3.  The criteria for the grant of service connection for a Eustachian tube dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

4.  The criteria for the grant of service connection for disability exhibited by chronic pharyngitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a June 2009 notice, the Veteran was notified of information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in July 2009 and January 2016 which, taken together, are fully adequate to decide the claims.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in November 2015 for VA examinations in connection with the Veteran's claimed conditions and to obtain updated VA treatment records.  The examinations were completed in January 2016 and updated VA records through April 2015 were associated with the Veteran claims file.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the issue of service connection for bilateral hearing loss, the Veteran 
asserts that he served as an airman during service, and that he worked on a flight deck, primarily assisting in the launch and recovery of aircraft.  He reported experiencing high levels of noise from jets and helicopters that were operating on the flight deck in close proximity to him.  He also described high levels of noise exposure from ship preservation duties that he was required to perform, such as grinding, chipping, and needle-gunning.

The Veteran underwent a pre-discharge examination in July 2009, at which time he was diagnosed with normal hearing.  Service connection was denied September 2009 on the basis that there was no current disability, as the pre-discharge examination had shown no current hearing loss disability under 38 C.F.R. § 3.385.  

In the Veteran's January 2014 substantive appeal, the Veteran described bilateral hearing loss that affected his social and occupational functioning.  As the Veteran was competent to report his symptoms, and as he asserted that he had experienced increased hearing loss since the July 2009 pre-discharge examination, the Board remanded this matter for additional examination.

A VA examination was conducted in January 2016.  The examiner reported that the Veteran's electronic claims file was reviewed.  The Veteran's in-service audiological history was also noted in the report.  Upon testing, the Veteran was not found to have bilateral hearing loss for VA purposes.  The examiner reported that hearing was within normal limits for both ears across the test frequency range (250-8000 Hz) and that no hearing loss was present. 

With regard to the issue of service connection for a Eustachian tube dysfunction, during the July 2009 pre-discharge examination, the Veteran described a history of being treated for right ear discomfort in service.  His service treatment records confirm treatment for a Eustachian tube dysfunction in May 2007.  The July 2009 pre-discharge examination provided a diagnosis of a remote history of Eustachian tube dysfunction, by history.

In the Veteran's January 2014 substantive appeal, the Veteran reported that he currently experienced pain and tenderness due to his Eustachian tube dysfunction.  As the Veteran was competent to report his symptoms, and as he asserted that he experiences ongoing associated symptoms, the Board remanded this issue for additional examination.

On VA examination in January 2016, the examiner reviewed the Veteran claims file and examined the Veteran, but found that the Veteran's symptoms were not consistent with eustachian tube dysfunction.  The Veteran had complaints of tinnitus, but denied otalgia, otorrhea, aural fullness and occasional few seconds of vertigo.  He also denied any history of ear trauma, allergies, nasal congestion, rhinorrhea.  Upon examination the external ear, ear canal, tympanic membrane and gait were all normal.  The examiner concluded that the patient did not have a chronic eustachian tube dysfunction, did not have risk factors (such as allergic rhinitis), did not endorse symptoms typical of this diagnosis (aural fullness), and did not have an examination consistent with this diagnosis (no middle ear effusion).  The examiner concluded that it was less likely than not (less than 50%) that the Veteran's eustachian tube dysfunction was caused by or incurred in his time in the service. 

With regard to the issue of service connection for pharyngitis, during the July 2009 pre-discharge examination, the Veteran described a history of being treated for pharyngitis in service.  His service treatment records confirm treatment for pharyngitis in May and June 2007.  The July 2009 pre-discharge examination provided a diagnosis of pharyngitis, by history.  

In the Veteran's January 2014 VA substantive appeal, the Veteran reported that he experienced pharyngitis flare-ups several times per year causing him discomfort, inflammation, and pain.  As the Veteran was competent to report his symptoms, and as he had asserted that he experienced chronic residuals of his in-service pharyngitis, the Board remanded this issue for additional examination.  

On VA examination in January 2016, the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that since being deployed on ships, he has developed chronic sore throat, dysphagia, voice changes lasting 1-2 weeks.  He stated that it occurred "quite a few times" and that after 1-2 weeks all of his symptoms would resolve.  The Veteran reported being treated with antibiotics once, but otherwise was treated with symptomatic control.  The Veteran reported that his symptoms have largely resolved now that he is no longer deployed on a ship.  The Veteran was diagnosed with recurrent pharyngitis.  The examiner explained that the Veteran endorsed symptoms of recurrent pharyngitis, resolved with no chronic disease.  It was added that the Veteran did not currently have pharyngitis (no symptoms such as odynophagia and no exam findings such as pharyngeal erythema) and noted that the Veteran stated that he had not had these symptoms since no longer being deployed on a ship.  The examiner found that there was no chronic disease and that this was likely viral pharyngitis which is an acute illness and usually does not lead to any chronic disease.  Therefore, the examiner found that it was less likely than not (less than 50%) that pharyngitis was incurred in or caused by the Veteran's time in the service.

Finally, with regard to the issue of service connection for right foot disability, the Veteran has asserted that he has a right foot disorder that is manifested as a result of his period of active service.  His service treatment records confirm treatment for right foot pain in December 2007.  The July 2009 pre-discharge examination report shows a diagnosis of "no history of right foot pain with edema or plantar fasciitis; X-ray with hallux valgus and no pes planus."

In the Veteran's January 2014 substantive appeal, the Veteran indicated that he was currently experiencing right foot pain that caused him to limp.  As the Veteran was competent to report his symptoms, and as he asserted that he experienced ongoing associated symptoms, the Board remanded this matter for additional examination.  

A VA examination was conducted in January 2016.  The examiner reported that the Veteran's service treatment records, VA treatment records and VBMS electronic file had been reviewed.  The Veteran was diagnosed with right foot tendonitis.  No other foot disability was identified.  The Veteran described gradual onset of right lateral ankle pain while on active duty.  He correlated onset to rigorous training and work activities.  He reported that acute symptoms had diminished, but also described an episodic course since onset with increasing intensity and frequency of exacerbations.  The Veteran denied a history of surgery or fracture.  The examiner found that the right foot tendonitis was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of veteran's right ankle/hindfoot, such as fracture, internal derangement, tendon/ligament tear or dislocation.  In the absence of such findings, a post traumatic or chronic inflammatory process was less likely than not.  Moreover, the service record did not document repetitive microtrauma which would be required to initiate and sustains a posttraumatic or chronic inflammatory process.  Furthermore, veteran's radiographs did not reveal advanced degenerative changes and therefore are inconsistent with a post traumatic process.  Also, there was no evidence of consistent treatment after discharge.  Finally, the Veteran's documented right foot complaints and diagnosis of plantar fasciitis would not predispose him to peroneal tendonopathy. 

Based on the foregoing, the Board resolves doubt and finds that service connection is warranted for right foot peroneal tendonitis.  While the VA examiner concluded that right foot disability was less likely related to service, the Veteran testified to right foot pain in service and the evidence indicates that the pain and related symptoms continued to the present.  The service treatment records document the right foot complaints in service and the Veteran filed his claim for compensation at service discharge.  His complaints have been consistent and the diagnosis of right foot peroneal tendonitis was made following the initial post service examination accomplished to identify the right foot/ankle disability exhibited.  

With respect to the remaining claims, the Board finds service connection is not warranted for bilateral hearing loss, a Eustachian tube dysfunction, and pharyngitis.  The evidence of records indicates that the Veteran does not have bilateral hearing loss for VA purposes and does not have a Eustachian tube disability since service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The January 2016 VA examiner did not find evidence of current pharyngitis, and the Veteran himself clarified that the symptoms present in service disappeared when his ship deployment ended.  In essence, while the Veteran had pharyngitis in service, there were no residuals shown at service discharge and pharyngitis was exhibited by history only.  The post service record again reflects recurrence of pharyngitis by history, but no current abnormality.  The recurrence also seems to have stopped with the ending of his ship deployment.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the Veteran's medical history.  After examination and review, the examiners provided definite opinions supported by a reasoned rationale.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his claimed conditions are related to his service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran claims that the symptoms he exhibited in service represented the onset of chronic disability.  The Veteran's testimony regarding the nature of his symptoms has some tendency to favor his claim.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2016 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Additionally, the claimed conditions are not considered chronic diseases,  and lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for right foot tendonitis is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a Eustachian tube dysfunction is denied.

Service connection for pharyngitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


